Exhibit 10.117



Grant No.
ENDO HEALTH SOLUTIONS INC.
STOCK AWARD AGREEMENT
This Stock Award Agreement (this "Award Agreement"), is made and entered into as
of the date of grant set forth below (the "Date of Grant") by and between Endo
Health Solutions Inc., a Delaware corporation (the "Company"), and the
participant named below (the "Participant"). Capitalized terms not defined
herein shall have the meanings ascribed to them in the Endo Health Solutions
Inc. Assumed Stock Incentive Plan (the "Plan"). Where the context permits,
references to the Company shall include any successor to the Company.
Name of Participant:
Social Security No.:
Address:
Number of Stock Awards:
Date of Grant:
Vesting Dates:
25% of the Stock Awards on first anniversary of Date of Grant
25% of the Stock Awards on second anniversary of Date of Grant
25% of the Stock Awards on third anniversary of Date of Grant
25% of the Stock Awards on fourth anniversary of Date of Grant
1.Grant of Stock Awards. The Company hereby grants to the Participant the total
number of restricted stock units set forth above (the "Stock Awards"), subject
to all of the terms and conditions of this Award Agreement and the Plan.
2.    Form of Payment and Vesting. Each Stock Award granted hereunder shall
represent the right to receive one (1) share of Common Stock as of the date of
vesting. Except as provided in Paragraphs 4 and 5 of this Award Agreement, such
vesting shall occur on the vesting dates set forth above, provided that the
Participant is employed by the Company or one of its Subsidiaries on the
applicable vesting date. Notwithstanding the above and subject to Section 9 of
the Plan, a share of Common Stock shall be treated as delivered on the
applicable vesting date provided that it is delivered on a date following the
vesting date that is in the same calendar year as the vesting date or, if later,
by the fifteenth day of the third calendar month following the vesting date.
3.    Restrictions.




--------------------------------------------------------------------------------

Exhibit 10.117

(a)    The Stock Awards granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered, and
shall be subject to a risk of forfeiture until any requirements or restrictions
contained in this Award Agreement or in the Plan have been otherwise satisfied,
terminated or expressly waived by the Company in writing.
(b)    Upon vesting of the Stock Awards, the shares of Common Stock subject to
the Stock Awards shall be issued hereunder (provided that such issuance is
otherwise in accordance with federal and state securities laws) as soon as
practicable thereafter, but, subject to Section 9 of the Plan, in any event no
later than the end of the taxable year in which such vesting occurs or, if
later, by the 15th day of the third calendar month following the vesting date.
4.    Termination of Employment Services; Disability.
(a)    Termination of Employment For Cause. Upon the Participant's termination
of employment with the Company and its Subsidiaries for Cause, all of the
Participant's unvested Stock Awards shall be forfeited as of such date.
(b)    Termination of Employment on Account of Death. Upon termination of the
Participant's employment on account of death, all of the Participant's unvested
Stock Awards shall vest immediately.
(c)    Termination of Employment on Account of Voluntary Retirement with Consent
of Company. If a Participant voluntarily Retires with the consent of the
Company, all of the Participant's unvested Stock Awards as of the date of
termination shall continue to vest in accordance with the original vesting
schedule set forth in Paragraph 2 of this Award Agreement. The Committee may in
its sole discretion, and in accordance with Section 409A of the Code, determine
(i) for purposes of the Plan, whether any termination of employment or service
is a voluntary Retirement with the Company's consent, (ii) the applicable date
of any such termination of employment or service, and (iii) the impact, if any,
of any of the foregoing on the Stock Awards granted hereunder.
(d)    Termination of Employment for any Other Reason. Unless otherwise provided
in an individual agreement with the Participant, if the Participant has a
termination of employment for any reason other than the reasons enumerated in
Subparagraphs (a) through (c) above, Stock Awards that are unvested as of date
of termination shall be forfeited.
(e)    Disability. If the Participant incurs a Disability that also constitutes
a "disability" within the meaning of Section 409A, all of the Participant's
unvested Stock Awards as of the date of such Disability shall continue to vest
in accordance with the original vesting schedule set forth in Paragraph 2 of
this Award Agreement regardless of any subsequent termination of employment. The
Committee may in its sole discretion, and in accordance with Section 409A of the
Code, determine (i) for purposes of the Plan, whether any termination of
employment or service is due to Disability for purposes of the Plan, (ii)
whether any leave of absence (including any short-term or long-term Disability
or medical leave) constitutes a termination of employment or service, or a
failure to have remained continuously




--------------------------------------------------------------------------------

Exhibit 10.117

employed or in service, for purposes of the Plan (regardless of whether such
leave or status would constitute such a termination or failure for purposes of
employment law), (iii) the applicable date of any such termination of employment
or service, and (iv) the impact, if any, of any of the foregoing on the Stock
Awards granted hereunder.
5.    Change in Control. In the event of a Change in Control:
(a)    If the Stock Awards are assumed or substituted in connection with a
Change in Control, in the event of a termination of the Participant's employment
or service by the Company without Cause during the 24-month period following
such Change in Control, on the date of such termination the Stock Awards shall
become fully vested and all restrictions applicable to the Stock Awards shall
lapse.
(b)    If the Stock Awards are not assumed or substituted in connection with a
Change in Control, immediately upon the occurrence of the Change in Control the
Stock Awards shall become fully vested and all restrictions applicable to the
Stock Awards shall lapse.
(c)    For purposes of this Paragraph, the Stock Awards shall be considered
assumed or substituted for if, following the Change in Control, the Stock Awards
remains subject to the same terms and conditions that were applicable to the
Stock Awards immediately prior to the Change in Control except that the Stock
Awards instead confer the right to receive common stock of the acquiring entity.
(d)    Notwithstanding any provision of the Plan, (i) in the event of a Change
in Control, except as would otherwise result in adverse tax consequences under
Section 409A of the Code, the Board may, in its sole discretion, provide that
the Stock Awards shall, immediately upon the occurrence of a Change in Control,
be cancelled in exchange for a payment in cash or securities in an amount equal
to the consideration paid per share in the Change in Control multiplied by the
number of shares of Common Stock subject to the Stock Awards and (ii) if the
Stock Awards constitute a deferral of compensation subject to Section 409A of
the Code, in the event of a Change in Control that does not constitute a change
in the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company under Section 409A(a)(2)(A)(v)
of the Code and regulations thereunder, the Stock Awards shall be settled in
accordance with their original terms or at such earlier time as permitted by
Section 409A of the Code.
6.    Change in Control Definition. Notwithstanding anything to the contrary in
the Plan, for purposes of this Award Agreement, Change in Control means and
shall be deemed to have occurred upon the first of the following events to
occur:
(i)
Any "Person" (as defined below) is or becomes the "beneficial owner"
("Beneficial Owner") within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its "Affiliates" (as defined in Rule 12b-2 promulgated under Section





--------------------------------------------------------------------------------

Exhibit 10.117

12 of the Exchange Act)) representing 30% or more of the combined voting power
of the Company's then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (A)
of Subparagraph (c) below; or
(ii)
The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii)
There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (A) a merger or consolidation which results in (i) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (ii) the
individuals who comprise the Board immediately prior thereto constituting
immediately thereafter at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger is then a subsidiary, the ultimate parent
thereof, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company's then outstanding
securities; or

(iv)
The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company's stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company's assets to





--------------------------------------------------------------------------------

Exhibit 10.117

an entity (A) at least 60% of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
disposition and (B) the majority of whose board of directors immediately
following such sale or disposition consists of individuals who comprise the
Board immediately prior thereto.
For purposes hereof, "Person" shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 15(d) thereof,
except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
Notwithstanding the foregoing, (i) a "Change in Control" shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions and (ii) with
respect to any Award that constitutes a deferral of compensation subject to
Section 409A of the Code, no such Award shall become payable as a result of the
occurrence of a Change in Control unless such Change in Control also constitutes
a change in the ownership or effective control of the Company or a change in
ownership of a substantial portion of the assets of the Company under Section
409A of the Code.
7.    No Shareholder Rights Prior to Vesting. The Participant shall have no
rights of a shareholder (including the right to distributions or dividends)
until shares of Common Stock are issued pursuant to the terms of this Award
Agreement.
8.    Stock Award (RSU) Agreement Subject to Plan. This Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.
9.    No Rights to Continuation of Employment. Nothing in the Plan or this Award
Agreement shall confer upon the Participant any right to continue in the employ
of the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company or its shareholders (or of a Subsidiary or its
shareholders, as the case may be) to terminate the Participant's employment any
time for any reason whatsoever, with or without cause.






--------------------------------------------------------------------------------

Exhibit 10.117

10.    Tax Withholding. The Company shall be entitled to require a cash payment
by or on behalf of the Participant and/or to deduct from any Stock Awards
granted hereunder of compensation payable to the Participant any sums required
by federal, state or local tax law to be withheld or to satisfy any applicable
payroll deductions with respect to the vesting of, lapse of restrictions on, or
payment of any Stock Award.
11.    Section 409A Compliance. The Stock Award is intended to comply with Code
Section 409A to the extent subject thereto and shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the Date of Grant.
Notwithstanding any provision in the Plan or Award Agreement to the contrary, no
payment or distribution under this Award Agreement that constitutes an item of
deferred compensation under Code Section 409A and becomes payable by reason
of the Participant's termination of employment or service with the Company will
be made to the Participant until the Participant's termination of employment or
service constitutes a "separation from service" (as defined in Code Section
409A). For purposes of this Award Agreement, each amount to be paid or benefit
to be provided shall be construed as a separate identified payment for purposes
of Code Section 409A. If a participant is a "specified employee" (as defined in
Code Section 409A), then to the extent necessary to avoid the imposition of
taxes under Code Section 409A, such Participant shall not be entitled to any
payments upon a termination of his or her employment or service until the
earlier of: (i) the expiration of the six (6)-month period measured from the
date of such Participant's "separation from service" or (ii) the date of such
Participant's death. Upon the expiration of the applicable waiting period set
forth in the preceding sentence, all payments and benefits deferred pursuant to
this Section 9 (whether they would have otherwise been payable in a single lump
sum or in installments in the absence of such deferral) shall be paid to such
Participant in a lump sum as soon as practicable, but in no event later than
sixty (60) calendar days, following such expired period, and any remaining
payments due under this Award Agreement will be paid in accordance with the
normal payment dates specified for them herein.
12.    Governing Law. This Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.
13.    Binding on Successors. The terms of this Award Agreement shall be binding
upon the Participant and upon the Participant's heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.
14.    No Assignment. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.
15.    Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions




--------------------------------------------------------------------------------

Exhibit 10.117

of this Award Agreement, including but not limited to all acts and documents
related to compliance with federal and/or state securities and/or tax laws.
16.    Entire Stock Award (RSU) Agreement. This Award Agreement and the Plan
contain the entire agreement and understanding among the parties as to the
subject matter hereof.
17.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Paragraph.
18.    Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
19.    Notices. All notices and other communications under this Award Agreement
shall be in writing and shall be given by first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing to the respective parties named below:


If to Company:    Endo Health Solutions Inc.
1400 Atwater Drive
Malvern, PA 19355
Attention: Treasurer


If to the Participant:    At the address noted above.
                                         
Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.


20.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.
21.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Award Agreement. The Participant has read and understand the terms
and provision thereof, and accepts the Stock Awards subject to all the terms and
conditions of the Plan and this Award Agreement.




--------------------------------------------------------------------------------

Exhibit 10.117

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date set forth above.
ENDO HEALTH SOLUTIONS INC.
By
Name:    David P. Holveck
Title:    President & Chief Executive Officer
PARTICIPANT
Signature         






